

Exhibit 10.20
CVS HEALTH CORPORATION
2007 Employee Stock Purchase Plan
as amended through January 1, 2016
1. Purpose. The purpose of this 2007 Employee Stock Purchase Plan (the “Plan”)
is to provide employees of CVS Health Corporation (the “Company”) and its
Designated Subsidiaries with an opportunity to purchase Stock of the Company
through accumulated payroll deductions, enabling such persons to acquire or
increase a proprietary interest in the Company in order to strengthen the
mutuality of interests between such persons and the Company’s stockholders, and
to provide a benefit that will assist the Company in competing to attract and
retain employees of high quality. It is the intention of the Company that the
Plan qualify as an “employee stock purchase plan” under Section 423 of the Code.
Accordingly, the provisions of the Plan shall be construed in a manner
consistent with the requirements of that Section of the Code.
2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms as defined in Section 1 hereof:
(a) “Account” means the account maintained on behalf of the participant by the
Custodian for the purpose of investing in Stock and engaging in other
transactions permitted under the Plan.
(b) “Administrator” means the person or persons designated to administer the
Plan under Section 13(a).
(c) “Board” means the Company’s Board of Directors.
(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
(e) “Committee” means a committee of two or more directors designated by the
Board to administer the Plan.
(f) “Compensation” base salary, overtime, shift premiums, and commissions (all
as determined before any applicable deductions from pay are made) but does not
include short or long term disability pay, incentive payments or severance pay.
(g) “Custodian” means a custodian or any successor thereto as appointed by the
Board from time to time.
(h) “Designated Subsidiaries” means the Subsidiaries which have been designated
by the Board from time to time in its sole discretion as eligible to have their
Employees participate in the Plan.
(i) “Employee” means any individual who has been employed by the Company or a
Designated Subsidiary for at least six months (and is actively employed during
the two month period prior to the beginning of the Offering Period). To
determine whether an employee has achieved six months of service, the following
shall apply: (i) if an individual is terminated or takes an unauthorized leave
of absence and is subsequently reemployed with the Company or a Designated
Subsidiary within one year of the date of such termination or unauthorized
leave, such individual shall be credited with all service time accrued through
the last day the individual was employed prior to such termination or
unauthorized leave of



1



--------------------------------------------------------------------------------



absence; and (ii) service with an incorporated or unincorporated entity that is
controlled, directly or indirectly, by the Company shall be treated as service
with the Company.
(j) “Enrollment Date” means the first day of the next Offering Period.
(k) “Exercise Date” means the last day of each Offering Period.
(l) “Fair Market Value” means the fair market value of a share of Stock as
determined by the Committee or under procedures established by the Committee.
Unless otherwise determined by the Committee, the Fair Market Value of Stock as
of any given date shall be the closing price of a share of Stock reported on a
consolidated basis for securities listed on the New York Stock Exchange for
trades on the date as of which such value is being determined or, if that day is
not a Trading Day, then on the latest previous Trading Day.
(m) “Offering Period” means the approximately six month period commencing on the
first Trading Day on or after January 1 and July 1, respectively, and
terminating on the last Trading Day in the following June and December,
respectively. The beginning and ending dates and duration of Offering Periods
may be changed pursuant to Section 4 of the Plan.
(n) “Purchase Price” means an amount equal to 90% of the Fair Market Value of a
share of Stock on the Enrollment Date or 90% of the Fair Market Value of a share
of Stock on the Exercise Date, whichever is lower.”
(o) “Reserves” means the number of shares of Stock covered by all options under
the Plan which have not yet been exercised and the number of shares of Stock
which have been authorized for issuance under the Plan but which have not yet
become subject to options.
(p) “Stock” means the Company’s Common Stock, and such other securities as may
be substituted (or resubstituted) for Stock pursuant to Section 18 hereof.
(q) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.
(r) “Trading Day” means a day on which the New York Stock Exchange is open for
trading.
3. Eligibility.
(a) All Employees (as determined in accordance with Section 2(i) hereof) of the
Company or a Designated Subsidiary on a given Enrollment Date shall be eligible
to participate in the Plan.
(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such Employee (or any other person whose Stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock and/or hold outstanding options to purchase such stock possessing
5% or more of the total combined voting power or value of all classes of the
capital stock of the Company or of any Subsidiary, or (ii) to the extent that
his or her rights to purchase stock under all employee stock purchase plans of
the Company and its Subsidiaries accrue at a rate which exceeds $25,000 worth of
stock (determined at the fair market value of the shares at the time such option
is granted) for each calendar year in which such option is outstanding at any
time.
(c) All participants in the Plan shall have equal rights and privileges (subject
to the terms of the Plan) with respect to options outstanding during any given
Offering Period.



2



--------------------------------------------------------------------------------



4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after January 1 and July 1 of each year following the initial Offering Period,
or on such other date as the Committee shall determine, and continuing
thereafter until terminated in accordance with Section 19 hereof. The Committee
shall have the power to change the beginning date, ending date, and duration of
Offering Periods with respect to future offerings without stockholder approval
if such change is announced at least five days prior to the scheduled beginning
of the first Offering Period to be affected thereafter, provided that Offering
Periods will in all cases comply with applicable limitations under
Section 423(b)(7) of the Code.
5. Participation.
(a) Any person who will be an eligible Employee on a given Enrollment Date may
become a participant in the Plan by completing a subscription agreement
authorizing payroll deductions and filing it with the Administrator prior to
such deadline as the Administrator may prescribe for such Enrollment Period.
(b) Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.
6. Payroll Deductions.
(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount from 1% to 15% of the Compensation which he or she receives
for each pay period during the Offering Period.
(b) All payroll deductions made for a participant shall be credited to his or
her Account under the Plan. Payroll deductions shall be withheld in whole
percentages only, unless otherwise determined by the Committee. A participant
may not make any additional payments into such Account.
(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may decrease the rate of his or her payroll
deductions during the Offering Period, by completing and filing with the
Administrator a new subscription agreement authorizing a change in payroll
deduction rate. Unless otherwise authorized by the Committee, a participant may
not change or discontinue his or her payroll deduction rate more than once
during any Offering Period. The change in rate shall be effective with the first
payroll period following the first of the month after the Administrator’s
receipt of the new subscription agreement provided the change in rate election
is received by the last business day prior to the fifteenth (15th) of the
preceding month, unless the Company elects to process a given change in
participation more quickly. A participant’s subscription agreement shall remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof.
(d) The foregoing notwithstanding, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be terminated at such time during any Offering Period which is
scheduled to end during the current calendar year (the “Current Offering
Period”) that the aggregate of all payroll deductions accumulated with respect
to the Current Offering Period and any other Offering Period



3



--------------------------------------------------------------------------------



ending in the same calendar year do not exceed $21,250 (or such other limit as
may apply under Code Section 423(b)(8)). Payroll deductions shall recommence at
the rate provided in such participant’s subscription agreement (as previously on
file or as changed prior to the recommencement date in accordance with Section
6(c)) at the beginning of the next Offering Period which is scheduled to end in
the following calendar year, unless terminated by the participant as provided in
Section 10 hereof.
(e) The Company or any Designated Subsidiary is authorized to withhold from any
payment to be made to a participant, including any payroll and other payments
not related to the Plan, amounts of withholding and other taxes due in
connection with any transaction under the Plan, including any disposition of
shares acquired under the Plan, and a participant’s enrollment in the Plan will
be deemed to constitute his or her consent to such withholding. At the time of a
participant’s exercise of an option or disposition of shares acquired under the
Plan, the Company may require the participant to make other arrangements to meet
tax withholding obligations as a condition to exercise of rights or distribution
of shares or cash from the participant’s Account. In addition, a Participant may
be required to advise the Company of sales and other dispositions of Stock
acquired under the Plan in order to permit the Company to comply with tax laws
and to claim any tax deductions to which the Company may be entitled with
respect to the Plan.
7. Grant of Option. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Exercise Date of such Offering Period, at the
applicable Purchase Price, up to a number of shares of Stock determined by
dividing such Employee’s payroll deductions accumulated prior to such Exercise
Date and retained in the Participant’s Account as of the Exercise Date by the
applicable Purchase Price; provided that such purchase shall be subject to the
limitations set forth in Sections 3(b) and 12 hereof. Exercise of the option
shall occur as provided in Section 8 hereof, unless the participant has
withdrawn pursuant to Section 10 hereof. To the extent not exercised, the option
shall expire on the last day of the Offering Period.
8. Exercise of Option. Participant’s option for the purchase of shares shall be
exercised automatically on the Exercise Date, and the maximum number of shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account.
Shares purchased shall include fractional shares calculated to at least three
decimal places, unless otherwise determined by the Committee. If fractional
shares are not to be purchased for a participant’s Account, any payroll
deductions accumulated in a participant’s account not sufficient to purchase a
full share shall be retained in the participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof. During a participant’s lifetime, a participant’s option to
purchase shares hereunder is exercisable only by him or her.
9. Delivery of Shares; Participant Accounts.
(a) At or as promptly as practicable after the Exercise Date for an Offering
Period, the Company will deliver the shares of Stock purchased to the Custodian
for deposit into the participant’s Account.
(b) Cash dividends on any Stock credited to a participant’s Account will be
automatically reinvested in additional shares of Stock; such amounts will not be
available in the form of cash to participants. All cash dividends paid on Stock
credited to participants’ Accounts will



4



--------------------------------------------------------------------------------



be paid over by the Company to the Custodian at the dividend payment date. The
Custodian will aggregate all purchases of Stock in connection with the Plan for
a given dividend payment date. Purchases of Stock for purposes of dividend
reinvestment will be made as promptly as practicable (but not more than 30 days)
after a dividend payment date. The Custodian will make such purchases, as
directed by the Committee, either (i) in transactions on any securities exchange
upon which Stock is traded, otherwise in the over-the-counter market, or in
negotiated transactions, or (ii) directly from the Company at 100% of the Fair
Market Value of a share of Stock on the dividend payment date. Any shares of
Stock distributed as a dividend or distribution in respect of shares of Stock or
in connection with a split of the Stock credited to a participant’s Account will
be credited to such Account. In the event of any other non-cash dividend or
distribution in respect of Stock credited to a participant’s Account, the
Custodian will, if reasonably practicable and at the direction of the Committee,
sell any property received in such dividend or distribution as promptly as
practicable and use the proceeds to purchase additional shares of Common Stock
in the same manner as cash paid over to the Custodian for purposes of dividend
reinvestment.
(c) Each participant will be entitled to vote the number of shares of Stock
credited to his or her Account (including any fractional shares credited to such
Account) on any matter as to which the approval of the Company’s stockholders is
sought. If a participant does not vote or grant a valid proxy with respect to
shares credited to his or her Account, such shares will be voted by the
Custodian in accordance with any stock exchange or other rules governing the
Custodian in the voting of shares held for customer accounts. Similar procedures
will apply in the case of any consent solicitation of Company stockholders.
10. Withdrawal of Payroll Deductions or Shares; Termination of Employment.
(a) If a participant decreases his or her payroll deduction rate to zero during
an Offering Period, payroll deductions shall not resume at the beginning of the
succeeding Offering Period unless the participant delivers to the Administrator
a new subscription agreement.
(b) Upon a participant’s ceasing to be an Employee for any reason (including
upon the participant’s death), he or she shall be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to such participant’s
Account during the Offering Period but not yet used to exercise the option shall
be returned to such participant or, in the case of his or her death, to the
person or persons entitled thereto under Section 14 hereof, and such
participant’s option shall be automatically terminated.
(c) During the eighteen (18) month period from the first day of each Offering
Period a participant (whether or not still an Employee) may not withdraw, sell
or transfer shares of stock acquired during such Offering Period except: (i) on
account of the participant’s death, or such other reason as the Committee may
promulgate in its discretion from time to time, or (ii) if a participant who is
an Employee incurs a financial hardship which the Administrator determines, in
accordance with rules established by the Committee, cannot be met from other
sources. The amount withdrawn, sold or transferred on account of a hardship
shall not be in excess of the amounts necessary to meet such financial hardship
of the participant, including amounts necessary to pay any federal, state or
local taxes with respect to such amount. Unless otherwise determined by the
Committee, a participant may make only one withdrawal, sale or transfer due to
hardship in any Offering Period, and the minimum amount of such withdrawal, sale
or transfer is $500. After the end of such eighteen (18) month period, the
participant may elect to withdraw, transfer or sell such shares or receive a



5



--------------------------------------------------------------------------------



certificate for such shares. If a participant elects to withdraw shares in
certificated form, one or more certificates for whole shares shall be issued in
the name of, and delivered to, the participant, with such participant receiving
cash in lieu of fractional shares based on the Fair Market Value of a share of
Stock on the date of withdrawal. If shares of Stock are transferred from a
participant’s Account to a broker-dealer or financial institution that maintains
an account for the participant, only whole shares shall be transferred and cash
in lieu of any fractional share shall be paid to such participant based on the
Fair Market Value of a share of Stock on the date of transfer. A Participant
seeking to withdraw, sell or transfer shares of Stock must give instructions to
the Custodian in such manner and form as may be prescribed by the Committee and
the Custodian, which instructions will be acted upon as promptly as practicable.
Withdrawals and transfers will be subject to any fees imposed in accordance with
Section 10(d) hereof. Notwithstanding the foregoing, as a condition for a
hardship withdrawal, sale or transfer, the participant must furnish proof of a
“financial hardship” satisfactory to the Administrator and demonstrate that said
distribution is necessary to satisfy said financial need. For purposes of this
Section 10, a “financial hardship” means one or more of the events defined as a
deemed immediate and heavy financial need under the IRS Regulation
1.401(k)-1(d)(3)(iii)(B), which causes an unforeseeable financial hardship to
the participant or his or her family.
(d) Costs and expenses incurred in the administration of the Plan and
maintenance of Accounts will be paid by the Company, including annual fees of
the Custodian and any brokerage fees and commissions for the purchase of Stock
upon reinvestment of dividends and distributions. The foregoing notwithstanding,
the Custodian may impose or pass through a reasonable fee for the withdrawal of
Stock in the form of stock certificates (as permitted under Section 10(c)), and
reasonable fees for other services unrelated to the purchase of Stock under the
Plan, to the extent approved in writing by the Company and communicated to
participants. In no circumstance shall the Company pay any brokerage fees and
commissions for the sale of Stock acquired under the Plan by a participant.
11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
12. Stock.
(a) The maximum number of shares of Stock which shall be made available for sale
under the Plan shall be thirty (30) million shares, subject to adjustment as
provided in Section 18 hereof. If, on a given Exercise Date, the number of
shares with respect to which options are to be exercised exceeds the number of
shares then available under the Plan, the Company shall make a pro rata
allocation of the shares remaining available for purchase in as uniform a manner
as shall be practicable and as it shall determine to be equitable. Any shares of
Stock delivered by the Company under the Plan may consist, in whole or in part,
of authorized and unissued shares or shares acquired by the Company in the open
market. Shares acquired in the open market through dividend reinvestment will
not count against the Reserves.
(b) The participant shall have no interest or voting right in shares purchasable
upon exercise of his or her option until such option has been exercised.
13. Administration.
(a) The Plan shall be administered by the Committee except to the extent the
Board elects to administer the Plan, in which case references herein to the
“Committee” shall be deemed to include references to the “Board”. The Committee
shall have full and final authority to



6



--------------------------------------------------------------------------------



construe, interpret and apply the terms of the Plan, to determine eligibility
and to adjudicate all disputed claims filed under the Plan. The Committee may,
in its discretion, delegate authority to the Administrator. Every finding,
decision and determination made by the Committee or Administrator shall, to the
full extent permitted by law, be final and binding upon all parties (except for
any reserved right of the Committee to review a finding, decision or
determination of the Administrator). The Committee, Administrator, and each
member thereof shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any executive officer, other
officer or employee of the Company or any Designated Subsidiary, the Company’s
independent auditors, consultants or any other agents assisting in the
administration of the Plan. Members of the Committee or Administrator and any
officer or employee of the Company or any Designated Subsidiary acting at the
direction or on behalf of the Committee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.
(b) The Custodian will act as custodian under the Plan, and will perform such
duties as are set forth in the Plan and in any agreement between the Company and
the Custodian. The Custodian will establish and maintain, as agent for each
Participant, an Account and any subaccounts as may be necessary or desirable for
the administration of the Plan.
14. Designation of Beneficiary.
(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s Account under the
Plan in the event of (i) such participant’s death subsequent to an Exercise Date
on which the option is exercised but prior to a distribution to such participant
of shares or cash then held in the participant’s Account or (ii) such
participant’s death prior to exercise of the option. If a participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.
(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant without a
valid designated beneficiary who is living at the time of such participant’s
death, any shares or cash otherwise deliverable under Section 14(a) shall be
deliverable to the participant’s surviving spouse or, if there is no surviving
spouse, to such participant’s estate.
15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect.
16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.
17. Reports. An individual Account shall be maintained by the Custodian for each
participant in the Plan. Statements of Account shall be given to each
participant at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of



7



--------------------------------------------------------------------------------



shares purchased, any remaining cash balance, and other information deemed
relevant by the Committee.
18. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.
(a) Changes in Capitalization. The Committee shall proportionately adjust the
Reserves and the price per share and the number of shares of Stock covered by
each option under the Plan which has not yet been exercised for any increase or
decrease in the number of issued shares of Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Stock, or other extraordinary corporate event which affects the Stock in order
to prevent dilution or enlargement of the rights of participants. The
determination of the Committee with respect to any such adjustment shall be
final, binding and conclusive.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period shall terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Committee.
(c) Asset Sale or Merger. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, the Committee shall shorten the Offering
Period then in progress by setting a new Exercise Date (the “New Exercise
Date”). The New Exercise Date shall be before the date of the Company’s proposed
asset sale or merger. The Committee shall notify each participant in writing, at
least ten business days prior to the New Exercise Date, that the Exercise Date
for the participant’s option has been changed to the New Exercise Date and that
the participant’s option shall be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the Offering
Period as provided in Section 10 hereof.
19. Amendment or Termination.
(a) The Board (and the Committee or the Administrator except with respect to the
number of shares of Stock available under the Plan under Section 12) may at any
time and for any reason terminate or amend the Plan. Except as provided in
Section 18 hereof, no such termination can affect options previously granted,
provided that an Offering Period may be terminated by the Board of Directors by
shortening the Offering Period and accelerating the Exercise Date to a date not
prior to the date of such Board action if the Board determines that termination
of the Plan is in the best interests of the Company and its stockholders. Except
as provided in Section 18 and this Section 19, no amendment may make any change
in any option theretofore granted which materially adversely affects the rights
of any participant, and any amendment will be subject to the approval of the
Company’s stockholders not later than one year after Board approval of such
amendment if such stockholder approval is required by any federal or state law
or regulation or the rules of any stock exchange or automated quotation system
on which the Stock may then be listed or quoted, or if such stockholder approval
is necessary in order for the Plan to continue to meet the requirements of
Section 423 of the Code, and the Board may otherwise, in its discretion,
determine to submit any amendment to stockholders for approval.
(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Committee shall
be entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a



8



--------------------------------------------------------------------------------



currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Committee determines in its sole discretion are advisable and consistent with
the Plan.
20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
21. Conditions Upon Issuance of Shares. The Company shall not be obligated to
issue shares with respect to an option unless the exercise of such option and
the issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
shares may then be listed or quoted, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
22. Plan Effective Date and Stockholder Approval. The Plan was adopted by the
Board on March 7, 2007, and became effective upon approval by the Company’s
stockholders on May 9, 2007 by a vote sufficient to meet the requirements of
Section 423(b)(2) of the Code. The Plan as amended was adopted by the Board on
March 6, 2013, and became effective upon approval by the Company’s stockholders
on May 9, 2013 by a vote sufficient to meet the requirements of
Section 423(b)(2) of the Code. Additional amendments not requiring approval by
the Company’s stockholders were adopted by the Board on November 4, 2015 and
became effective on January 1, 2016.





9

